Name: Council Regulation (EEC) No 1853/86 of 12 June 1986 opening, allocating and providing for the administration of a Community tariff quota for Malaga wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Spain (1986/87)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 86 Official Journal of the European Communities No L 161 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1853/86 of 12 June 1986 opening, allocating and providing for the administration of a Community tariff quota for Malaga wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Spain (1986/87) THE COUNCIL OF THE EUROPEAN COMMUNITIES, origin as provided for in Commission Regulation (EEC) No 1 1 20/75 (3); Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the actual trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States, calculated by reference to the statistics of each State's imports of the said products from Spain over a representa ­ tive reference period and also to the economic outlook for the quota period in question ; Whereas available Community statistics give no infor ­ mation on the situation of Malaga wines on the market ; whereas, however, Spanish statistics for exports of these products to the Community during the past few years can be considered to reflect approximately the situation of Community imports ; whereas, on this basis, the corre ­ sponding imports by each of the Member States during the past three years represent the following percentages of the imports into the Community from Spain of the products concerned : Having regard to the Act of Accession of Spain and Portugal and in particular Articles 30 and 75, Having regard to the proposal from the Commission , Whereas pursuant to Articles 30 and 75 of the Act of Accession the duties applicable on the import into the Community of Ten of Malaga ' wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Spain within the limits of a Commu ­ nity tariff quota of 15 000 hectolitres in containers holding two litres or less shall be progressively abolished ; whereas these duties are reduced to 87,5 % of the basic duties on 1 March 1986 and to 75 % of the basic duties on 1 January 1987 ; whereas by way of derogation from Article 30 of the Act of Accession, Council Regulation (EEC) No 443/86 (') provides that the basic duties are those which actually have been applied on 1 January 1986 ; whereas therefore to establish the duties applicable on the import of these wines a tariff quota should be opened for the period 1 July 1986 to 30 June 1987 of 15 000 hectolitres for Malaga wines, originating in Spain, falling within subheadings ex 22.05 C III a) 2 and ex 22.05 C IV a) 2 at the duties as shown in the list in Article 1 ; Whereas Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (2) provides for particular rules for the import into Portugal of the products in question , originating in Spain ; whereas consequently, the Community tariff quota is only applicable in the Community of Ten ; Whereas inclusion in the Community tariff quota should be subject to production of a certificate of designation of Member States 1982 1983 1984 Benelux 33,3 20,0 29,3 Denmark    Germany 17,4 34,7 33,2 Greece    France 13,2 10,4 19,2 Ireland    Italy 30,0 11,9 1 1,9 United Kingdom 6,1 23,0 6,4 (  ) OJ No L 50, 28 . 2. 1986, p . 9 . 2 OJ No L 367, 31 . 12 . 1985, p . 7 . (3) OJ No L 111 , 30 . 4 . 1975, p. 19 . No L 161 /2 Official Journal of the European Communities 17. 6 . 86 Whereas, in view of these factors and of the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : ting in Spain shall , in the Community of Ten, be partially suspended at the levels shown below within the limits of a total Community tariff quota of 1 5 000 hectolitres : 26,9 0,1 29,0 0,1 14,0 0,1 17,3 12,8 Benelux Denmark Germany Greece France Ireland Italy United Kingdom Rate (ECU/hl) period CCT heading No Description 1 July to 31 December 1 January to 30 June 1986 1987 ex 22.05 C III a) 2 Wine from 9,0 7,7 \ Malaga \ ex 22.05 C IV a) 2 Wine from 10,0 8,6 Malaga I Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota volume should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the present circumstances, be fixed at 80 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share must draw an additional share from the reserve ; whereas this must be done by each State as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the Commission must be in a position to monitor the extent to which the quota volume has been used up and inform the Member States thereof ; Whereas if, at a given date in the quota period, a conside ­ rable quantity is left over in any Member State, it is essen ­ tial that that Member State should return a significant proportion to the reserve to prevent a part of the Com ­ munity quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, 2 . The inclusion of Malaga wines in this Community tariff quota shall be conditional upon production of a certificate of designation of origin corresponding to the specimen annexed hereto. This certificate must be in accordance with Article 2(2) to (4) of Regulation (EEC) No 1120/75 . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments. 2 . A first instalment, amounting to 1 2 000 hectolitres, shall be shared among the Member States ; the respective shares, which subject to Article 5 shall be valid until 30 June 1987, shall be as follows : (in hectolitres) Benelux 3 190 Denmark 10 Germany 3 480 Greece 10 France 1 680 Ireland 10 Italy _ 2 080 United Kingdom 1 540 3 . The second instalment of 3 000 hectolitres shall constitute the reserve . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or of that share minus the portion returned to the reserve, where Article 5 is applied, has been used up, that Member State shall without delay, by notifying the Commission , draw a second share equal to 10 % of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third equal to 5 % of its initial share, rounded up where necessary to the next unit . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1986 to 30 June 1987 the Common Customs Tariff duties in respect of Malaga wines origina ­ 17. 6 . 86 Official Journal of the European Communities No L 161 /3 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions, draw a fourth share equal to the third. This process shall continue until the reserve is used up . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reason for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 30 June 1987 Article 5 The Member States shall return to the reserve, not later than 1 April 1987, the unused portion of their initial share which, on 15 March 1987, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used. The Member States shall , not later than 1 April 1987 notify the Commission of the total quantities of the said goods imported up to 15 March 1987 inclusive and charged against the Community quota, and of any quan ­ tities of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up . It shall inform the Member States, not later than 5 April 1987, of the amount in the reserve after quantities have been returned pursuant to Article 5. The Commission shall ensure that the drawing which uses up the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State which makes the last drawing. Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . The Member State shall ensure that importers of the said products have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the goods in question entered with the customs auth ­ orities for free circulation . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1986 . For the Council The President P. WINSEMIUS class="page"> ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  - ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã   Exporter  Exportateur  Esportatore  Exporteur : 2 . NÃ ºmero  Nummer  Nummer  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã   Number  NumÃ ©ro  Numero  Nummer 00000 3 . Consejo regulador de la denominaciÃ ³n de origen MÃ LAGA 4 . Destinatario  Modtager  EmpfÃ ¤nger  Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã   Consignee  Destinataire  Destinatario  Geadresseerde : 5 CERTIFICADO DE DENOMINACIÃ N DE ORIGEN CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã Ã Ã Ã Ã £ÃÃ Ã £ Ã POEÃ EYÃ £EÃ ©Ã £ . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Medio de transporte  Transportmiddel  BefÃ ¶rderungsmit ­ tel  Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¹Ã ºÃ  Ã ¼Ã ­Ã Ã ¿  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . VINO DE MÃLAGA VIN FRA MALAGA MALAGA-WEIN Ã ÃÃ Ã Ã £ MÃLAGA WINE FROM MALAGA VIN DE MÃLAGA VINO DI MALAGA MALAGAWIJN 8 . Lugar de descarga  Losningssted  Entladungsort  Ã ¤Ã  ­ ÃÃ ¿Ã  Ã µÃ ºÃ Ã ¿Ã Ã Ã Ã Ã µÃ Ã   Place of unloading  Lieu de dÃ ©charge ­ ment  Luogo di sbarco  Plaats van lossing : 9 . Marcas y nÃ ºmeros , nÃ ºmero y naturaleza de los bultos MÃ ¦rker og numre , kollienes antal og art Zeichen und Nummern , Anzahl und Art der PackstÃ ¼cke Ã £Ã ®Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ , Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½ Marks and numbers , number and kind of packages Marques et numÃ ©ros , nombre et nature des colis Marca e numero , quantitÃ e natura dei colli Merken en nummers , aantal en soort der colli 10 Peso bruto BruttovÃ ¦gt Rohgewicht Ã Ã µÃ ¹Ã ºÃ Ã  0Ã ¬Ã Ã ¿Ã  Gross weight Poids brut Peso lordo Brutogewicht 11 . Litros Liter Liter Ã Ã ¯Ã Ã Ã ± Litres Litres Litri Liter 12 . Litros ( en letra )  Liter (i bogstaver )  Liter ( in Buchstaben Litri ( in lettere )  Liter ( voluit ):  Ã Ã ¯Ã Ã Ã ± (Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã  )  Litres ( in words )  Litres ( en lettres )  13 . Visado del organismo emisor  PÃ ¥tegning fra udstedende or Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã   Certificate of the issuing authority  Visa de l' o de instantie van afgifte : gan  Bescheinigung der erteilenden Stelle  ÃÃ µÃ Ã Ã ·Ã Ã · Ã µÃ ºÃ ´Ã ¯Ã ´Ã ¿Ã ½Ã Ã ¿Ã  organisme Ã ©metteur  Visto dell'organismo emittente  Visum van 14 . Visado de la aduana  Toldstedets attest  Sichtvermerk der Zollstelle  ÃÃ µÃ Ã Ã ·Ã Ã · Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certifico que el vino cuya descripciÃ ³n antecede es un producto genuino de la zona de MÃ ¡laga y con derecho a la denominaciÃ ³n de origen «MÃ LAGA » (vease traducciÃ ³n del n0 15  oversÃ ¦ttelse se nr. 15  Ã bersetzung siehe Nr. 15  Ã ²Ã » Ã ¼Ã µÃ Ã ¬Ã Ã Ã ±Ã Ã · Ã Ã ' Ã ±Ã Ã ¹Ã ¸ . 15  see the translation under No 15  Voir traduction au n0 15  Vedi traduzione al n. 15  Zie voor vertaling nr. 15 ) 15 . Se certifica que el virio descrito en el presente certificado es un vino producido en la zona de Malaga y estÃ ¡ reconocido , segÃ ºn la ley espaÃ ±ola , como pudiendo utilizar la denominaciÃ ³n de origen MALAGA". Det bekrÃ ¦ftes , at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i MalagaomrÃ ¥det og ifÃ ¸lge spansk lovgivning er berettiget til oprindelsesbetegnelsen : »MÃ LAGA «. Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk Malaga gewonnen wurde und ihm nach spanischem Gesetz die Ursprungsbezeichnung .MALAGA" zuerkannt wird . Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ¼Ã µ Ã Ã Ã ¹ Ã ¿ Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ¿ ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ±Ã Ã Ã  ÃÃ ±Ã Ã ®Ã Ã ¸Ã · Ã Ã Ã ·Ã ½ Ã ¿Ã Ã ¹Ã ¿Ã ¸Ã µÃ Ã ·Ã ¼Ã ­Ã ½Ã · ÃÃ µÃ Ã ¹Ã Ã ­Ã Ã µÃ ¹Ã ± Ã Ã ¿Ã Ã ¿Ã ¯Ã ½Ã ¿Ã «Malaga » Ã ºÃ ±Ã ¹ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã · Ã ½Ã ¿Ã ¼Ã ¿Ã ¸Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  ÃÃ ÃÃ ±Ã ½Ã ¯Ã ±Ã  Ã Ã Ã ¹ Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ±Ã ¹ Ã Ã ·Ã  Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  «MALAGA ». We hereby certify that the wine described in this certificate is wine produced within the wine district of Malaga and is considered by Spanish legislation as entitled to the designation of origin 'MALAGA'. Nous certifions que le vin dÃ ©crit dans ce certificat a ete produit dans la zone de Malaga et est reconnu , suivant la loi espagnole , comme ayant droit Ã la dÃ ©nomination d'origine «MÃ LAGA ». Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di Malaga ed Ã ¨ riconosciuto , secondo la legge spagnola , come avente diritto alla denominazione di origine «MÃLAGA ». Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van Malaga en dat volgens de Spaanse wetgeving de benaming van oorsprong MALAGA" erkend wordt . 16 . (') (') Espacio reservado para otras indicaciones del paÃ ­s exportador (') Rubrik forbeholdt eksportlandets andre angivelser ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten ( 1 ) Ã §Ã Ã Ã ¿Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ± Ã ¬Ã »Ã »Ã µÃ  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã ·Ã  Ã Ã Ã Ã ¬Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  (M Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur ( 1 ) Space reserved for additional details given in the exporting country ( 1 ) Spazio riservato per altre indicazioni del paese esportatore ( i ) Ruimte bestemd voor andere gegevens van het land van uitvoer